Citation Nr: 0729568	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1939 to November 
1945.  The appellant is claiming benefits as the veteran's 
surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from March and September 2003 rating decisions of the 
above Department of Veterans' Affairs (VA), Regional Office 
(RO), which denied entitlement to the requested benefit.  

On July 19, 2007, the appellant's representative submitted a 
motion to advance this case on the Board's docket; this 
motion has been granted by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The appellant has requested that service connection be 
awarded to the cause of the veteran's death.  At the time of 
his death, the veteran was service-connected for PTSD, which 
had been assigned a 100 percent disability evaluation.  The 
appellant has contended that this disorder, with its 
associated suicidal ideation, contributed to the veteran's 
unwillingness to live or to follow medical instructions and 
treatment plans.  

The veteran's death certificate indicates that he died on 
November [redacted], 2002, from metastatic non-small-cell lung 
carcinoma.  PTSD was noted to have contributed to but not 
caused his death.  He died as an inpatient at a VA facility, 
and these records have been included in the claims folder.  
However, the death certificate also indicates that the cause 
of death was determined through an autopsy.  The report of 
the autopsy has not been associated with the claims folder.  
This report must be obtained prior to a final determination 
of the appellant's claim.  Records generated by VA facilities 
which may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As a consequence, VA has a duty 
to seek these records. 38 C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The November 2002 autopsy report 
prepared at the Loma Linda VA Medical 
Center must be obtained and associated 
with the claims folder.  All efforts to 
obtain this report must be documented for 
inclusion in the claims folder.  If the 
report is not available or cannot be 
located, a Memorandum of Unavailability 
must be prepared for inclusion in the 
claims folder.  

2.  Once the above-requested development 
has been completed, the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death must be 
readjudicated.  If the decision remains 
adverse to the appellant, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



